EXHIBIT 11.1 CPI Corp. Computation of Per Common Share Earnings- Diluted (Unaudited) 12 Weeks Ended thousands, except share and per share data April 28, 2007 April 29, 2006 Diluted: Net earnings applicable to common shares $ 2,555 $ 1,844 Shares: Weighted average number of common shares outstanding 16,981,744 16,981,047 Dilutive effect of exercise of certain stock options 24,724 13,586 Less: Treasury stock - weighted average (10,618,299 ) (10,616,198 ) Weighted average number of common and common equivalent shares outstanding 6,388,169 6,378,435 Net earnings per common and common equivalent shares $ 0.40 $ 0.29
